                 Case 3:19-cv-00747-TSH Document 6 Filed 02/15/19 Page 1 of 4




 1   Evan Livingstone (SBN 252008)
     LEGAL AID OF SONOMA COUNTY
 2   144 South E St, St 100
     Santa Rosa, CA 95404
 3   Tel: (707) 206-7852
     Fax: (707) 676-9112
 4   Email: elivingstone@legalaidsc.com

 5   Attorneys for Plaintiff Erika Rodriguez

 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10   ERIKA RODRIGUEZ                                    Case No. 3:19-CV-00747-TSH

11          Plaintiff                                   FIRST AMENDED COMPLAINT FOR
                                                        DAMAGES FOR HOUSING
12                  vs.                                 DISCRIMINATION
                                                        (FAIR HOUSING AMENDMENTS ACT OF
13   SPRINGS VILLAGE, LP, BURBANK                       1988 – 42 U.S.C. § 3601, ET. SEQ.)
     HOUSING DEVELOPMENT
14   CORPORATION, BURBANK HOUSING                              Jury Trial Demanded
     MANAGEMENT CORPORATION
15                                                      Judge: Hon. Thomas S. Hixson
           Defendants
16   ____________________________________

17          Plaintiff ERIKA RODRIGUEZ (“Plaintiff”) brings this Complaint against Defendants
18   SPRINGS VILLAGE, LP, BURBANK HOUSING DEVELOPMENT CORPORATION,
19   BURBANK HOUSING MANAGEMENT CORPORATION (“Defendants”) and states as
20   follows:
21                                          INTRODUCTION
22          1.      This is an action for money damages brought pursuant to 42 U.S.C. § 3601, et.
23   seq. (a.k.a. the Fair Housing Amendments Act of 1988), against SPRINGS VILLAGE, LP,
24   BURBANK HOUSING DEVELOPMENT CORPORATION, BURBANK HOUSING
25   MANAGEMENT CORPORATION.
26          2.      Plaintiff alleges that Defendants engaged in illegal conduct under the Fair
27   Housing Act Amendments of 1988 by discriminating against Plaintiff on the basis of Plaintiff's
28   mental and emotional condition, by refusing to provide for a reasonable accommodation for

                                     First Amended Complaint – Page 1
                  Case 3:19-cv-00747-TSH Document 6 Filed 02/15/19 Page 2 of 4




 1   Plaintiff's disability in a real estate rental transaction in regard to the subject property which
 2   Plaintiff rents from Defendants which is located at 302 Curva Way, Sonoma, California 95476
 3   (the “Property”).
 4                                     JURISDICTION AND VENUE
 5           3.      This court has original jurisdiction pursuant to 28 U.S.C. § 1331 and 42 U.S.C. §
 6   3613(a) over Plaintiff's cause of action arising under the Fair Housing Act Amendments of 1988.
 7           4.      Venue lies in the United States District Court for the Northern District of
 8   California because, under 28 U.S.C. § 1391(b)(2), a substantial part of the acts and omissions
 9   giving rise to Plaintiff's claims occurred in Sonoma County, California.
10                                                 PARTIES
11           5.      Plaintiff ERIKA RODRIGUEZ was at all relevant times an adult person residing
12   at the subject Property in the County of Sonoma, California.
13           6.      Defendant SPRINGS VILLAGE, LP is a California limited partnership.
14   SPRINGS VILLAGE, LP is the owner of the Property.
15           7.      Defendant BURBANK HOUSING DEVELOPMENT CORPORATION is a
16   California corporation. BURBANK HOUSING CORPORATION is the general partner of
17   SPRINGS VILLAGE, LP.
18           8.      Defendant BURBANK HOUSING MANAGEMENT CORPORATION is a
19   California corporation. BURBANK HOUSING CORPORATION manages the subject Property
20   on behalf of SPRINGS VILLAGE, LP.
21           9.      Plaintiff asserts that the Defendants are in the business of renting dwellings as
22   defined by 42 U.S.C. § 3603(c).
23                                      FACTUAL BACKGROUND
24           10.     At all times relevant to this complaint, Plaintiff rented from Defendants the
25   subject Property located at 302 Curva Way, Sonoma, California 95476.
26           11.     On November 29, 2018, Defendants caused to be served on Plaintiff a 60-Day
27   Notice of Termination of Tenancy, stating the reason for terminating Plaintiff’s tenancy was that
28   Plaintiff had violated parking rules at her apartment complex five times.

                                       First Amended Complaint – Page 2
                  Case 3:19-cv-00747-TSH Document 6 Filed 02/15/19 Page 3 of 4




 1           12.     On January 2, 2019, Plaintiff, through counsel, requested that Defendants make a
 2   reasonable accommodation for Plaintiff’s disability by allowing her to remain in her apartment
 3   and giving her another opportunity to follow the parking rules at her complex.
 4           13.     Plaintiff attached to her request for reasonable accommodation a letter from
 5   Plaintiff’s medical provider documenting Plaintiff’s disability and explaining the nexus between
 6   Plaintiff’s disability and her request for reasonable accommodation.
 7           14.     On January 8, 2019, Defendants, through counsel, responded to Plaintiff’s request
 8   by summarily denying Plaintiff’s request for a reasonable accommodation.
 9           15.     On January 9, 2019, Plaintiff requested that Defendants engage in an interactive
10   process / dialog to determine if Defendants could reasonably accommodate Plaintiff’s disability.
11           16.     On January 23, 2019, Plaintiff again contacted Defendants through counsel and
12   asked if Defendants would engage in an interactive process to see if it was reasonable for
13   Defendants to make an accommodation for Plaintiff's disability.
14           17.     On January 25, 2019, Defendants’ counsel called Plaintiff’s counsel. Plaintiff’s
15   counsel reiterated that Defendants had a legal obligation to engage in an interactive process to
16   determine whether there were are any alternatives to evicting Plaintiff. Defendants’ counsel

17   responded that Defendants were going to terminate Plaintiff’s tenancy.

18           18.     On February 6, 2019, Defendants filed an unlawful detainer lawsuit against
19   Plaintiff.
20           19.     As a direct and proximate result of the acts described above, Plaintiff suffered
21   housing discrimination by Defendants within the meaning of the Fair Housing Amendments Act
22   of 1988.
23                                                COUNT I
24                    42 U.S.C. § 3601, et. seq. – HOUSING DISRCRIMINATION
25           20.     Plaintiff re-alleges and incorporates by reference paragraphs 1 through 19.
26           21.     Plaintiff claims damages under the Fair Housing Amendments Act of 1988,
27   specifically 42 U.S.C. § 3604(f)(3)(B), which provides that illegal housing discrimination
28   includes “a refusal to make reasonable accommodations in rules, policies, practices, or services,

                                       First Amended Complaint – Page 3
                  Case 3:19-cv-00747-TSH Document 6 Filed 02/15/19 Page 4 of 4




 1   when such accommodations may be necessary to afford such person equal opportunity to use and
 2   enjoy a dwelling.”
 3             22.    By refusing to engage in an interactive process, and by failing to explore any form
 4   of accommodation for Plaintiff's disability, Defendants committed housing discrimination within
 5   the meaning of the Fair Housing Amendments Act of 1988, entitling Plaintiff to statutory and
 6   other damages.
 7                                      DEMAND FOR JURY TRIAL
 8             23.    Plaintiff hereby demands a jury trial, pursuant to the Seventh Amendment to the
 9   Constitution of the United States, as to all claims for damages.
10                                          PRAYER FOR RELIEF
11   WHEREFORE, Plaintiff respectfully requests that this court:
12             A. Enter judgment in favor of Plaintiff and against Defendants;
13             B. Enter an order declaring Defendants' acts and omissions as illegal housing
14   discrimination under the Fair Housing Amendments Act of 1988, 42 U.S.C. § 3613(c)(1);
15             C. Award Plaintiff actual compensatory damages against Defendants in the amount of
16   TWENTY-FIVE THOUSAND DOLLARS ($25,000.00) pursuant to the Fair Housing
17   Amendments Act of 1988, 42 U.S.C. § 3613(c)(1);
18             D. Award Plaintiffs' counsel reasonable attorney's fees and costs pursuant to the Fair
19   Housing Amendments Act of 1988, 42 U.S.C. § 3613(c)(2), and any other applicable provisions
20   of law;
21             E. Award Plaintiff punitive damages Defendants in the amount of ONE HUNDRED
22   THOUSAND DOLLARS ($100,000.00) pursuant to the Fair Housing Amendments Act of 1988,
23   42 U.S.C. § 3613(c)(1); and
24             F. Grant to Plaintiff such other and further relief as may be just and proper.
25
26   Dated: February 15, 2019                        LEGAL AID of SONOMA COUNTY

27                                                    /s/ Evan Livingstone
                                                  By: Evan Livingstone
28                                                    Attorneys for Plaintiff Erika Rodriguez

                                         First Amended Complaint – Page 4
